          Case 2:20-cr-00549-DWL Document 77 Filed 07/20/21 Page 1 of 9



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-20-00549-001-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Simon Treselyan,
13                  Defendant.
14
15            Before the Court is defendant’s Motion to Reopen Bail Proceedings and for
16   Pretrial Release (doc. 56), filed May 26, 2021.
17   I.       Background.
18            Defendant was arrested on September 3, 2020. The government charged defendant
19   with one count of being an alien in possession of a firearm in violation of 18 U.S.C. §
20   922(g)(5) and 18 U.S.C. § 924(a)(2), and one count of possessing a firearm while being a
21   person subject to an order of protection in violation of 18 U.S.C. § 922(g)(8) and 18
22   U.S.C. § 924(a)(2). (Doc. 1)
23            On October 13, 2020, this Court held a detention hearing. The Court concluded
24   that defendant presented a risk of flight, and ordered defendant detained. (Doc. 19). On
25   October 30, 2020, defendant filed a Motion to Review Detention Order (doc. 22). On
26   November 10, 2020, United States District Judge Dominic W. Lanza held a hearing on
27   defendant’s motion and concluded that defendant should remain detained. (Doc. 28).
28   //
         Case 2:20-cr-00549-DWL Document 77 Filed 07/20/21 Page 2 of 9



 1           On May 26, 2021, defendant moved to reopen detention. (Doc. 56). Defendant
 2   argued that changed circumstances warranted the reopening of detention proceedings and
 3   an order granting pretrial release. The motion was fully briefed. (Docs. 60, 65). On June
 4   30, 2021, the Court held a hearing on defendant’s Motion to Reopen.1
 5   II.     Principles of Law.
 6           The Bail Reform Act mandates the release of a person pending trial unless the
 7   court concludes that “no condition or combination of conditions will reasonably assure
 8   the appearance of the person as required and the safety of any other person in the
 9   community.” 18 U.S.C. § 3142(e). The Court must first consider whether there is “a
10   serious risk that [the defendant] will flee” if released from custody. United States v.
11   Menaged, No. CR-17-0680-PHX-GMS, 2017 WL 2556828 *2 (D. Ariz. June 13, 2017),
12   citing 18 U.S.C. § 253(f)(2)(A). The Court must then consider four factors when
13   determining whether pretrial detention is appropriate:
14           (1) the nature and circumstances of the offense charged, including whether
             the offense is a federal crime of terrorism; (2) the weight of the evidence
15           against the person; (3) the history and characteristics of the person,
             including the person's character, physical and mental condition, family and
16           community ties, employment, financial resources, past criminal conduct,
             and history relating to drug or alcohol abuse; and (4) the nature and
17           seriousness of the danger to any person or the community that would be
             posed by the defendant's release.
18   United States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008), citing 18 U.S.C. § 3142(g).
19
             The Bail Reform Act provides that a detention hearing:
20
             may be reopened, before or after a determination by the judicial officer, at
21           any time before trial if the judicial officer finds that information exists that
             was not known to the movant at the time of the hearing and that has a
22           material bearing on the issue whether there are conditions of release that
             will reasonably assure the appearance of such person as required and the
23           safety of any other person and the community.
24   18 U.S.C. § 3142(f)(2). Information has a “material bearing on the issue” when “it

25   increases the chances the defendant appears for his criminal hearing or decreases the

26   danger the defendant poses to an individual or the community as a whole.” United States

27   1
       There are three transcripts relevant to this motion; the transcript of defendant’s initial
     detention hearing (doc. 27), the transcript of defendant’s hearing before District Judge
28   Lanza reviewing the Court’s Detention Order (doc. 40), and the transcript of the Court’s
     June 30, 2021 hearing considering the Motion to Reopen (doc. 76).

                                                  -2-
       Case 2:20-cr-00549-DWL Document 77 Filed 07/20/21 Page 3 of 9



 1   v. Martin, No. 13-CR-00466-JSW-2 (KAW), 2015 WL 3464937 at *2 (N.D. Cal. May
 2   29, 2015). The new information presented by the movant party must establish “that
 3   information now exists that was not known to the movant at the initial detention hearing.”
 4   United States v. Terrone, 454 F. Supp. 3d 1009, 1017 (D. Nev. 2020). If the information
 5   was available at the initial detention hearing, the issue of detention should not be
 6   reopened. United States v. Ward, 63 F. Supp. 2d 1203, 1206 (C.D. Cal. 1999). If the
 7   Court determines that detention should be reopened, the Court re-examines the four
 8   Section 3142(g) factors, considering the new information offered by the moving party in
 9   context.
10   III.   Analysis.
11          A.    Changed Circumstances.
12          Defendant has demonstrated that changed circumstances warrant reopening the
13   issue of detention. Between the initial detention hearing and the Motion to Reopen,
14   defendant obtained a $289,256.29 insurance settlement related to the destruction of
15   defendant’s California home during the 2018 Woolsey wildfire. (Doc. 56 at 7). The
16   government agrees with defendant that defendant’s insurance settlement is new
17   information. (Doc. 60 at 4). That basis alone is sufficient to justify reopening the
18   detention hearing, as the court previously noted that defendant had not pledged any of his
19   own personal resources in support of his argument that a bond would assure his
20   appearance at future proceedings. (Doc. 40, Tr. 24:23-25:7).
21          Additionally, defendant’s changed immigration status also constitutes a changed
22   circumstance. On October 13, 2020, in detaining defendant as a flight risk, the Court
23   noted that defendant was not a citizen of the United States, (doc. 19 at 2); in reviewing
24   that Order of Detention, Judge Lanza also noted that defendant “no longer has lawful
25   status here.” (Doc. 40, Tr. 22). As part of defendant’s Motion to Reopen Bail
26   Proceedings, defendant noted that on April 14, 2021, United States Citizenship and
27   Immigration Services extended defendant’s green card retroactively. (Doc. 65 at 5, citing
28   doc. 65-1, Ex. A). Defendant further noted that under In re Stowers, 22 I&N Dec. 605


                                               -3-
       Case 2:20-cr-00549-DWL Document 77 Filed 07/20/21 Page 4 of 9



 1   (BIA 1999), defendant’s lawful residency status does not end until a final order is entered
 2   ordering his removal from the United States. Id. at 612 n.10. Therefore, defendant has
 3   retroactively maintained lawful residency status in the United States throughout these
 4   proceedings, information that necessarily was not available to defendant in October 2020,
 5   when this Court ordered defendant detained.
 6          Notwithstanding its concession that the insurance settlement is new information,
 7   the government argues that it is not new information that defendant’s friends will co-sign
 8   a bond, because defendant previously argued at that “his friends would post a bond on his
 9   behalf. (Doc. 60 at 4, citing Doc. 40, Tr. 18:22).
10          Defendant’s situation in this case is analogous to the situation in Ward, where the
11   moving party sought to reopen detention on the basis that the movant’s immediate family
12   was willing to post “upwards of one million dollars of real property” to secure the
13   movant’s release. Ward, 63 F. Supp. 2d at 1207. The court reopened the detention
14   hearing, finding that “the full extent of [movant’s] potential sureties was not fully known
15   and available to him” at the time of the initial bail hearing. Id.
16          In this case, defendant was not aware of the full extent of financial resources
17   available to him at the time of the initial hearing, and at this time is not unlawfully
18   present in the United States. The Court therefore reopens the issue of detention and
19   considers both whether defendant remains a flight risk and whether the Section 3142(g)
20   factors still counsel in favor of detention.
21          B.     Flight Risk.
22          The Court concludes that there is a package of release conditions that mitigate
23   against the risk of flight. Defendant represents that he is willing to post a personal
24   recognizance bond of $250,000, with $75,000 in cash security. (Docs. 56 at 3, 74 at 1-2).
25   The bond includes more than $1,000,000 in assets owned by friends of the defendant,
26   including personal family residences. (See, e.g. doc. 76, Tr. 13:7-13). Defendant has also
27   agreed to surrender his passport, refrain from obtaining new travel documents, and waive
28


                                                    -4-
         Case 2:20-cr-00549-DWL Document 77 Filed 07/20/21 Page 5 of 9



 1   any extradition rights he may have as a citizen of the United Kingdom.2 (Doc. 56 at 4).
 2   Finally, defendant agrees to home detention at the house of one of his suretors, agrees not
 3   to travel anywhere other than the Southern District of California and the District of
 4   Arizona, and agrees to electronic monitoring and supervision by Pretrial Services. (Id).
 5   The Court concludes the combination of proposed conditions would reasonably assure
 6   defendant’s presence at future hearings. See 18 U.S.C. § 3142(c).
 7           The government asserts that defendant remains a flight risk because he does not
 8   have strong ties to the United States or to the District of Arizona. (Doc. 60 at 6-7).
 9   However, the Court previously noted that defendant’s decision to retain immigration
10   counsel cut against the finding of a flight risk. (Doc. 40, Tr. 25:23-26:4). That
11   immigration counsel’s efforts were apparently successful in retroactively restoring
12   defendant’s status as lawfully in the United States (doc. 65-1, Ex. A; doc. 76, Tr. 6:21-
13   7:24) provides additional evidence that defendant intends to remain in the United States.
14           As to the issue of local ties, caselaw supports a broader reading of the notion of
15   “ties to the community” than merely geographical ties. See United States v. Townsend,
16   897 F.2d 989, 995-96 (9th Cir. 1990) (“When assessing an alien defendant's ties to the
17   United States, factors to be considered include how long the defendant has resided in this
18   country, whether defendant has been employed in the United States, whether defendant
19   owns any property in this country, and whether defendant has any relatives who are
20   United States residents or citizens.”) Defendant has lived in the United States for several
21   years (doc. 76, Tr. 22:19-23) and worked in the United States continuously up until his
22   arrest (id, Tr. 31:3-32:4).
23   2
       It is unlikely that an extradition court in the United Kingdom would consider itself
     bound by representations made to a United States court. However, Article 17 of the
24   extradition treaty between the United States and the United Kingdom does permit a
     person to waive extradition. See Extradition Treaty between the Government of the
25   United States of America and the Government of the United Kingdom of Great Britain
     and Northern Ireland, U.S.-U.K., art. 17, Mar. 31, 2003, S. Treaty Doc. 108–23.
26
     Although defendant’s promise to waive extradition is of little moral suasion, it is not
27   entirely meaningless. Defendant may still be required to explain to a court in the United
     Kingdom why he swore an affidavit disclaiming an intent to fight extradition in the event
28   defendant reneged on his pledge to this Court not to fight extradition.


                                                -5-
         Case 2:20-cr-00549-DWL Document 77 Filed 07/20/21 Page 6 of 9



 1           Additionally, although not familial ties, defendant has demonstrated ties to
 2   individuals that are stronger than the ties that might be expected of ordinary business
 3   associates. (Id., Tr. 32:5-22). While defendant’s only familial connections reside in the
 4   United Kingdom3 and Australia, the Court concludes that defendant’s personal and
 5   professional connections to the United States are sufficient to mitigate the risk of flight
 6   when coupled with the additional conditions of release proposed by defendant in the
 7   Motion to Reopen.
 8           C.    Bail Reform Act Factors.
 9           The Court reviews the four factors mandated by the Bail Reform Act to determine
10   if defendant should be released.
11                 (1)    Nature and Circumstances of Offense.
12           Defendant is charged with being an alien in possession of a firearm in violation of
13   18 U.S.C. § 922(g)(5) and 18 U.S.C. § 924(a)(2), and possessing a firearm while being a
14   person subject to an order of protection in violation of 18 U.S.C. § 922(g)(8) and 18
15   U.S.C. § 924(a)(2). The Court previously concluded that defendant likely faced
16   approximately 27 to 33 months in prison under the Sentencing Guidelines range. (Doc.
17   40, Tr. 23:10-12). At oral argument on the motion to reopen, defendant contended a more
18   accurate guidelines range calculation is approximately 6 to 12 months (doc. 76, Tr. 18:2-
19   5). Although the government disputes that figure (doc. 76, Tr. 23:16-18), considering the
20   additional resources defendant is willing to personally commit in order to obtain release,
21   the Court concludes the potential exposure defendant faces if convicted is outweighed by
22   the proposed bail package for purposes of detention.
23                 (2)    Weight of the Evidence.
24           At the initial detention hearing, the Court concluded that the weight of the
25   evidence was “the least important factor,” but that this case will be “heavily contested as
26   to several elements” of the charged offense. (Doc. 27, Tr. 13:17-18). At the June 30, 2021
27   hearing on the motion to reopen, the parties disagreed on whether the nature of the prior
28   3
       At the June 30, 2021 hearing, defendant maintained that his only familial connection in
     the United Kingdom recently passed away. (Doc. 76. Tr. 30:6-9).

                                                -6-
          Case 2:20-cr-00549-DWL Document 77 Filed 07/20/21 Page 7 of 9



 1   California proceedings places defendant’s alleged conduct within the ambit of 18 U.S.C.
 2   § 922(g)(8) (doc. 76, Tr. 15:24-17:13) and Section 922(g)(5) (doc. 76, Tr. 15:14-23).
 3   Nothing discussed during the hearing warrants revisiting the Court’s previous conclusion
 4   that this case will be heavily contested as to several elements of the charged offense, and
 5   that the weight of the evidence is the least important factor when considering whether
 6   detention is warranted.
 7                   (3)    Personal History.
 8            Defendant’s personal history supports release. The Court considered defendant’s
 9   lack of status in the United States as an important factor in determining that defendant
10   must be detained. (Doc. 27, Tr. 13:19-20; doc. 40, Tr. 22:4-5). However, as explained in
11   Section III(A), defendant recently received retroactive lawful residency status. As a
12   matter of law, defendant has not been without legal status at any point during these
13   proceedings.
14                   (4)    Potential Danger to the Community.
15            The Court in the initial detention hearing concluded that the record did not support
16   a finding that defendant was a danger to the community. (Doc. 27, Tr. 13:23-24). Neither
17   party has submitted information that compels a different conclusion now.
18   IV.      Conclusion.
19            The Court concludes that defendant has demonstrated changed circumstances
20   sufficient to justify reopening the bail proceedings and concludes that the proposed terms
21   and conditions of defendant’s bail package are reasonable to ensure defendant’s
22   appearance. However, the Court will stay this Order for a period of fourteen (14) days,
23   pursuant to Rule 59(a) of the Federal Rules of Criminal Procedure, to permit the
24   government to seek review under 18 U.S.C. § 3145(a)(1). See, e.g. United States v.
25   Tooze, 236 F.R.D. 442, 443-44 (D. Ariz. 2006).4
26   //
27   //
28   4
       Although Tooze refers to a ten-day period to file an objection, Rule 59(a) was amended
     in 2009 to extend the time period from ten to fourteen days.

                                                  -7-
         Case 2:20-cr-00549-DWL Document 77 Filed 07/20/21 Page 8 of 9



 1           IT IS ORDERED:
 2           (1)   Defendant’s Motion to Reopen Bail Proceedings and for Pretrial Release
 3   (doc. 56) is granted.
 4           (2)   Defendant shall observe the following conditions for which his release is
 5   subject:
 6                 (A)    Defendant shall post a secured bond of $250,000, secured by
 7   $75,000 in cash that defendant will deposit with the Clerk of Court, with the remainder
 8   secured by real property of defendant’s suretors as contemplated by the Motion.
 9   Defendant and his suretors shall complete Forms AO-98, AO-100A, and AO-100B and
10   file the completed forms with the Clerk of Court;
11                 (B)    Defendant shall remain in home detention at the home of suretor
12   Kristi Ruiz in Santa Barbara, California. Defendant shall provide Pretrial Services, in
13   writing, the address and telephone number of the residence where defendant is residing;
14                 (C)    Defendant shall be subject to electronic monitoring as directed by
15   Pretrial Services;
16                 (D)    Defendant shall not travel outside of the Southern District of
17   California, Central District of California,5 or the District of Arizona except where
18   necessary for travel to and from these proceedings;
19                 (E)    Defendant shall surrender his United Kingdom passport to Pretrial
20   Services within three (3) days of the effective date of this Order, and shall not obtain
21   new travel documents during the pendency of these proceedings;
22                 (F)    Defendant shall file with the Court a sworn affidavit disclaiming any
23   intent to invoke extradition rights with regard to the indictment in this case and agreeing
24   to be returned to the United States immediately in the event defendant is found to have
25   fled the country following his pretrial release. This affidavit shall be filed within
26   fourteen (14) days of the effective date of this Order;
27
     5
      Although the Motion to Reopen references the Southern District of California, Santa
28   Barbera, where defendant will remain in home detention with one of his suretors, is in the
     Central District of California.

                                                -8-
       Case 2:20-cr-00549-DWL Document 77 Filed 07/20/21 Page 9 of 9



 1                 (G)    Defendant shall be subject to appropriate supervision by Pretrial
 2   Services, as directed;
 3                 (H)    Defendant shall not commit any federal, state, or local crime;
 4                 (I)    Defendant shall avoid all direct or indirect contact with persons who
 5   are considered alleged victims or potential witnesses;
 6                 (J)    Defendant shall maintain weekly contact with his attorney by Friday,
 7   noon Arizona Time of each week;
 8          (3)    The Court stays imposition of this Order for a period of fourteen (14) days
 9   to permit the government to seek review under 18 U.S.C. § 3145(a)(1).
10          Dated this 20th day of July, 2021.
11
12                                                            Honorable Michael T. Morrissey
13                                                            United States Magistrate Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -9-
